In re Disciplinary Counsel La. State Bar; applying for motion for clarification of Orders of this Court dated March 8, 1996 and March 18,1996.
Motion granted.
By order dated March 8, 1996, this court granted an interim suspension against the respondent, John A. Mmahat. On March 18, 1996, this court signed an order allowing necessary disciplinary proceedings to be instituted against respondent.
In signing the March 18 order, it was unnecessary to grant a redundant order of interim suspension (since the respondent was already interim suspended as of March 8, 1996); thus, the court struck through language to that effect in the March 18 order. However, no action taken by this court has affected the March 8, 1996 interim suspension of respondent. That interim suspension remains in effect.